EXHIBIT 10.12


ST. JUDE MEDICAL, INC.
AMENDED AND RESTATED 1995 STOCK OPTION PLAN
(FORMERLY KNOWN AS THE QUEST MEDICAL, INC. 1995 STOCK OPTION PLAN)

        1.    Purpose of the Plan.   The purpose of the Plan is to attract and
retain the best available personnel for positions of substantial responsibility
and to provide incentives to such personnel to promote the success of the
business of St. Jude Medical, Inc. and its subsidiaries.

        Certain options granted under this Plan are intended to qualify as
“incentive stock options” pursuant to Section 422 of the Internal Revenue Code
of 1986, as amended from time to time, while certain other options granted under
the Plan will constitute nonqualified options.

        2.    Definitions.   As used herein, the following definitions shall
apply:

                (a)    “Board” shall mean the Board of Directors of the
Corporation.

                (b)    “Common Stock” shall mean the Common Stock, $.10 par
value per share, of the Corporation. Except as otherwise provided herein, all
Common Stock issued pursuant to the Plan shall have the same rights as all other
issued and outstanding shares of Common Stock, including but not limited to
voting rights, the right to dividends, if declared and paid, and the right to
pro rata distributions of the Corporation’s assets in the event of liquidation.

                (c)    “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

                (d)    “Committee” shall mean the committee described in Section
18 that administers the Plan

                (e)    “Corporation” shall mean St. Jude Medical, Inc., a
Minnesota corporation.

                (f)    “Date of Grant” shall mean the date on which an Option is
granted pursuant to this Plan or, if the Committee so determines, the date
specified by the Committee as the date the award is to be effective.

                (g)    “Disinterested Director” shall mean a director who is
not, during the one year prior to service as an administrator of the Plan, or
during such service, granted or awarded an Option pursuant to the Plan or any
other plan of the Corporation or any of its affiliates (except as may be
permitted by Rule 16b-3 promulgated under the Exchange Act).

                (h)    “Employee” shall mean any officer or other key employee
of the Corporation or one of its Subsidiaries (including any director who is
also an officer or key employee of the Corporation or one of its Subsidiaries).

                (i)    “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

                (j)    “Fair Market Value” shall mean the closing sale price (or
average of the quoted closing bid and asked prices if there is no closing sale
price reported) of the Common Stock on the date specified as reported by the New
York Stock Exchange or by the principal national stock exchange on which the
Common Stock is then listed. If there is no reported price information for the
Common Stock, the Fair Market Value will be determined by the Committee, in its
sole discretion. In making such determination, the Committee may, but shall not
be obligated to, commission and rely upon an independent appraisal of the Common
Stock.

                (k)    “Nonqualified Option” shall mean any Option that is not a
Qualified Option.

                (l)    “Option” shall mean a stock option granted pursuant to
Section 6 of this Plan.

                (m)    “Optionee” and “Participant” shall each mean an
individual who receives an Option pursuant to this Plan.



--------------------------------------------------------------------------------



                (n)    “Plan” shall mean the St. Jude Medical, Inc. Amended and
Restated 1995 Stock Option Plan (which was formerly known as the Quest Medical,
Inc. 1995 Stock Option Plan), as amended from time to time.

                (o)    “Qualified Option” shall mean any Option that is intended
to qualify as an “incentive stock option” within the meaning of Section 422 of
the Code.

                (p)    “Rule 16b-3” shall mean Rule 16b-3 of the rules and
regulations under the Exchange Act as Rule 16b-3 may be amended from time to
time and any successor provisions to Rule 16b-3 under the Exchange Act.

                (q)    “Subsidiary” shall mean any now existing or hereinafter
organized or acquired company of which more than fifty percent (50%) of the
issued and outstanding voting stock is owned or controlled directly or
indirectly by the Corporation or through one or more Subsidiaries of the
Corporation.

        3.    Term of Plan.   The Plan was adopted by the Board of Directors of
Quest Medical, Inc. effective as of March 30, 1995 and approved by the
shareholders of Quest Medical, Inc. on June 22, 1995. The Plan was assumed by
the Corporation pursuant to the terms of the Agreement and Plan of Merger among
the Corporation, Apollo Merger Corp., and Advanced Neuromodulation Systems,
Inc., dated as of October 15, 2005 (the “Merger Agreement”). The Plan was
amended pursuant to resolutions adopted by the Board on October 14, 2005 in
order to make changes necessary to reflect the assumption of the Plan by the
Corporation. Pursuant to the Merger Agreement, at the Effective Time (as defined
in the Merger Agreement), the then outstanding Options under the Plan were
converted into Options to purchase Common Stock. After the Effective Time, no
additional Options will be granted under the Plan. The Plan shall continue in
effect so long as Options granted under the Plan remain outstanding, subject to
earlier termination as provided under Section 18(a).

        4.    Shares Subject to the Plan.   When the Plan was adopted by the
Board of Directors and shareholders of Quest Medical, Inc. it contained the
following provision: “Subject to adjustment as provided in Section 17 hereof,
the aggregate number of shares of Common Stock issuable upon the exercise of
Options pursuant to this Plan shall be 250,000 shares; provided, however, that
on January 1 of each year (commencing on January 1, 1996), the aggregate number
of shares of Common Stock then issuable upon the exercise of Options shall be
increased by the same percentage that the total number of issued and outstanding
shares of Common Stock increased from the preceding January 1 to the following
December 31 (if such percentage is positive). For example, if the total number
of issued and outstanding shares of Common Stock on January 1, 1996 were
5,000,000, the total number of issued and outstanding shares of the Corporation
on December 31, 1996 were 5,500,000, and the aggregate number of shares of
Common Stock then issuable upon the exercise of Options pursuant to this Plan
were 250,000, the aggregate number of shares of Common Stock issuable under the
Plan effective January 1, 1997 would be 275,000 (a 10% increase). Shares
issuable upon the exercise of Options may either be authorized but unissued
shares or treasury shares. The Corporation shall, during the term of this Plan,
reserve and keep available a number of shares of Common Stock sufficient to
satisfy the requirements of the Plan. If an Option should expire or become
unexercisable for any reason without having been exercised in full, then the
shares that were subject thereto shall, unless the Plan shall have terminated,
become immediately available for the grant of additional Options under this
Plan, subject to the limitations set forth above. In addition, for purposes of
calculating the aggregate number of shares that may be issued under this Plan,
only the net shares issued (including the shares, if any, withheld for tax
withholding requirements) shall be counted when shares of Common Stock are used
as full or partial payment for shares issued upon exercise of a Qualified Option
or a Nonqualified Stock Option. Shares tendered by a Participant as payment for
shares issued upon such exercise shall be available for reissuance under the
Plan.”

        5.    Eligibility.   Qualified Options may be granted under Section 6 of
the Plan to such Employees of the Corporation or its Subsidiaries as shall be
determined by the Committee. Nonqualified Options may be granted under Section 6
of the Plan to such Employees of the Corporation or its Subsidiaries as shall be
determined by the Committee. In connection with the granting of Qualified
Options, the aggregate Fair Market Value (determined at the Date of Grant of a
Qualified Option) of the shares with respect to which Qualified Options are
exercisable for the first time by an Optionee during any calendar year (under
all such plans of the Optionee’s employer corporation and its parent and
subsidiary corporations as defined in Section 424(e) and (f) of the Code, or a
corporation or a parent or subsidiary corporation of such corporation issuing or
assuming an Option in a transaction to which Section 424(a) of the Code applies
(collectively, such corporations described in this sentence are hereinafter
referred to as “Related Corporations”)) shall not exceed $100,000 or such other
amount as from time to time provided in Section 422(d) of the Code or any
successor provision. In connection with the granting of any Options under the
Plan, the aggregate number of shares of Common Stock issuable to any single
Employee shall not exceed the number of shares subject to the Plan referred to
in Section 4.



2

--------------------------------------------------------------------------------



        6.    Grant of Options.   The Committee shall determine the number of
shares of Common Stock to be offered from time to time pursuant to Options
granted hereunder and shall grant Options under the Plan. The grant of Options
shall be evidenced by Option agreements containing such terms and provisions as
are approved by the Committee and executed on behalf of the Corporation by an
appropriate officer.

        7.    Time of Grant of Options.   The date of grant of an Option under
the Plan shall be the date on which the Committee awards the Option or, if the
Committee so determines, the date specified by the Committee as the date the
award is to be effective. Notice of the grant shall be given to each Participant
to whom an Option is granted promptly after the date of such grant.

        8.    Price.   The Option price for each share of Common Stock subject
to an Option (the “Exercise Price”) granted pursuant to Section 6 of the Plan
shall be determined by the Committee at the Date of Grant; provided, however,
that (a) the Exercise Price for any Option shall not be less than 100% of the
Fair Market Value of the Common Stock at the Date of Grant, and (b) if the
Optionee owns on the Date of Grant more than 10 percent of the total combined
voting power of all classes of stock of the Corporation or its parent or any of
its subsidiaries, as more fully described in Section 422(b)(6) of the Code or
any successor provision (such shareholder is referred to herein as a “10-Percent
Stockholder”), the Exercise Price for any Qualified Option granted to such
Optionee shall not be less than 110% of the Fair Market Value of the Common
Stock at the Date of Grant.

        9.    Vesting.   Subject to Section 11 of this Plan, each Option award
under the Plan shall vest in accordance with the vesting provisions set forth in
the applicable Option agreement. The Committee may, but shall not be required
to, permit acceleration of vesting upon any sale of the Corporation or similar
transaction. A Participant’s Option agreement may contain such additional
provisions with respect to vesting as the Committee shall specify.

        10.    Exercise.   A Participant may pay the Exercise Price of the
shares of Common Stock as to which an Option is being exercised by the delivery
of (a) cash, (b) check, (c) at the Committee’s option, previously owned shares
of Common Stock having a Fair Market Value on the date immediately preceding the
exercise date equal to the Exercise Price or (d) at the Committee’s option, any
other consideration that the Committee determines is consistent with the Plan’s
purpose and applicable law. If the shares to be purchased are covered by an
effective registration statement under the Securities Act of 1933, as amended,
any Option granted under the Plan may be exercised by a broker-dealer acting on
behalf of an Optionee if (a) the broker-dealer has received from the Optionee or
the Corporation a fully- and duly-endorsed agreement evidencing such Option,
together with instructions signed by the Optionee requesting the Corporation to
deliver the shares of Common Stock subject to such Option to the broker-dealer
on behalf of the Optionee and specifying the account into which such shares
should be deposited, (b) adequate provision has been made with respect to the
payment of any withholding taxes due upon such exercise, and (c) the
broker-dealer and the Optionee have otherwise complied with Section 220.3(e)(4)
of Regulation T, 12 CFR Part 220, or any successor provision.

        11.    When Qualified Options May be Exercised.   No Qualified Option
shall be exercisable at any time after the expiration of ten (10) years from the
Date of Grant; provided, however, that if the Optionee with respect to a
Qualified Option is a 10-Percent Stockholder on the Date of Grant of such
Qualified Option, then such Option shall not be exercisable after the expiration
of five (5) years from its Date of Grant. In addition, if an Optionee of a
Qualified Option ceases to be an employee of the Corporation or any Related
Corporation for any reason, such Optionee’s vested Qualified Options shall not
be exercisable after (a) 90 days following the date such Optionee ceases to be
an employee of the Corporation or any Related Corporation, if such cessation of
service is not due to the death or permanent and total disability (within the
meaning of Section 22(e)(3) of the Code) of the Optionee, or (b) twelve months
following the date such Optionee ceases to be an employee of the Corporation or
any Related Corporation, if such cessation of service is due to the death or
permanent and total disability (as defined above) of the Optionee. Upon the
death of an Optionee, any vested Qualified Option exercisable on the date of
death may be exercised by the Optionee’s estate or by a person who acquires the
right to exercise such Qualified Option by bequest or inheritance or by reason
of the death of the Optionee, provided that such exercise occurs within both the
remaining option term of the Qualified Option and twelve months after the date
of the Optionee’s death. This Section 11 only provides the outer limits of
allowable exercise dates with respect to Qualified Options; the Committee may
determine that the exercise period for a Qualified Option shall have a shorter
duration than as specified above.



3

--------------------------------------------------------------------------------



        12.    Option Financing.   Upon the exercise of any Option granted under
the Plan, the Corporation may, but shall not be required to, make financing
available to the Participant for the purchase of shares of Common Stock pursuant
to such Option on such terms as the Committee shall specify.

        13.    Withholding of Taxes.   The Committee shall make such provisions
and take such steps as it may deem necessary or appropriate for the withholding
of any taxes that the Corporation is required by any law or regulation of any
governmental authority to withhold in connection with any Option including, but
not limited to, withholding the issuance of all or any portion of the shares of
Common Stock subject to such Option until the Participant reimburses the
Corporation for the amount it is required to withhold with respect to such
taxes, cancelling any portion of such issuance in an amount sufficient to
reimburse the Corporation for the amount it is required to withhold or taking
any other action reasonably required to satisfy the Corporation’s withholding
obligation.

        14.    Conditions Upon Issuance of Shares.   The Corporation shall not
be obligated to sell or issue any shares upon the exercise of any Option granted
under the Plan unless the issuance and delivery of shares shall comply with all
provisions of applicable federal and state securities laws and the requirements
of the New York Stock Exchange or any stock exchange upon which shares of the
Common Stock may then be listed.

        As a condition to the exercise of an Option, the Corporation may require
the person exercising the Option to make such representations and warranties as
may be necessary to assure the availability of an exemption from the
registration requirements of applicable federal and state securities laws.

        The Corporation shall not be liable for refusing to sell or issue any
shares covered by any Option if the Corporation cannot obtain authority from the
appropriate regulatory bodies deemed by the Corporation to be necessary to
lawfully sell or issue such shares. In addition, the Corporation shall have no
obligation to any Participant, express or implied, to list, register or
otherwise qualify the shares of Common Stock covered by any Option.

        No Participant will be, or will be deemed to be, a holder of any Common
Stock subject to an Option unless and until such Participant has exercised his
or her Option and paid the purchase price for the subject shares of Common
Stock. Each Option under this Plan shall be transferable only by will or the
laws of descent and distribution and shall be exercisable during the
Participant’s lifetime only by such Participant.

        Any Common Stock issued pursuant to the exercise of an Option to a
person who would be deemed an officer or director of the Corporation under Rule
16b-3 shall not be transferred until at least six months have elapsed from the
Date of Grant to the date of disposition of the Common Stock.

        15.    Restrictions on Transfer.   Shares of Common Stock issued
pursuant to the Plan shall be subject to restrictions on transfer under
applicable federal and state securities laws. The Board may impose such
additional restrictions on the ownership and transfer of shares of Common Stock
issued pursuant to the Plan as it deems desirable; any such restrictions shall
be set forth in any Option agreement entered into hereunder.

        16.    Modification of Options.   At any time and from time to time, the
Committee may execute an instrument providing for modification, extension or
renewal of any outstanding Option, provided that no such modification, extension
or renewal shall impair the Option without the consent of the holder of the
Option or conflict with the provisions of Rule 16b-3 or the New York Stock
Exchange or any stock exchange on which shares of Common Stock may then be
listed. Notwithstanding the foregoing, (a) in the event of such a modification,
substitution, extension or renewal of a Qualified Option, the Committee may
increase the exercise price of such Option if necessary to retain the qualified
status of such Option, and (b) the Committee may, in its discretion and without
the holder’s consent, convert any Qualified Option into a Nonqualified Option.



4

--------------------------------------------------------------------------------



        17.    Effect of Change in Stock Subject to the Plan.   In the event
that each of the outstanding shares of Common Stock (other than shares held by
dissenting stockholders) shall be changed into or exchanged for a different
number or kind of shares of stock of the Corporation or of another corporation
(whether by reason of merger, consolidation, recapitalization, reclassification,
split-up, combination of shares or otherwise), or in the event a stock split or
stock dividend shall have occurred, then the Corporation may either
(a) substitute for each share of Common Stock then subject to Options or
available for Options the number and kind of shares of stock into which each
outstanding share of Common Stock (other than shares held by dissenting
stockholders) shall be so changed or exchanged, or the number of shares of
Common Stock as is equitably required in the event of a stock split or stock
dividend, together with an appropriate adjustment of the Exercise Price, or
(b) cancel all such Options as of the effective date of any merger,
consolidation, recapitalization, reclassification, split-up or combination of
shares by giving written notice to each holder thereof or his personal
representatives of its intention to do so and by permitting the exercise of all
such Options, without regard to determinations of periods or installments of
exercisability during the thirty (30) day period immediately preceding such
effective date. The Committee may, but shall not be required to, provide
additional anti-dilution protection to a Participant under the terms of the
Participant’s Option agreement or otherwise.

        18.    Administration.

        (a)    Notwithstanding anything to the contrary herein, to the extent
necessary to comply with the requirements of Rule 16b-3, the Plan shall be
administered by the Board, if each member is a Disinterested Director, or by a
committee of two or more Disinterested Directors appointed by the Board (the
group responsible for administering the Plan is referred to herein as the
“Committee”). Options may be granted under Sections 6 and 7, respectively, only
by majority agreement of the members of the Committee. Subject to the
limitations and qualifications set forth in this Plan, the Committee shall also
determine the number of Options to be granted, the number of shares subject to
each Option grant, the exercise price or prices of each Option, the vesting and
exercise period of each Option, whether an Option may be exercised as to less
than all of the Common Stock subject thereto, and such other terms and
conditions of each option, if any, as are consistent with the provisions of this
Plan. Except with respect to Section 18(b) of this Plan, the Committee shall
have complete authority to construe, interpret and administer the provisions of
this Plan and the provisions of the Option agreements entered into hereunder; to
prescribe, amend and rescind rules and regulations pertaining to this Plan; to
suspend or discontinue this Plan (subject to Section 18(d)); and to make all
other determinations necessary or deemed advisable in the administration of the
Plan. The determinations, interpretations and constructions made by the
Committee shall be final and conclusive. No member of the Committee shall be
liable for any action taken, or failed to be taken, made in good faith relating
to the Plan or any award thereunder, and the members of the Committee shall be
entitled to indemnification and reimbursement by the Corporation in respect of
any claim, loss, damage or expense (including attorneys’ fees) arising therefrom
to the fullest extent permitted by law.

        (b)    Members of the Committee shall be specified by the Board, and
shall consist solely of Disinterested Directors. Disinterested Directors shall
not be eligible to receive Options to purchase Common Stock pursuant to Section
6 of this Plan.

        (c)    Notwithstanding Section 18(a), to comply with Rule 16b-3, no
amendment may be made without the approval of the shareholders of the
Corporation by the affirmative votes of the holders of a majority of the shares
of Common Stock then issued and outstanding, which amendment would materially
(i) increase the benefits accruing to Participants, (ii) increase the number of
securities which may be issued under the Plan, other than in accordance with
Section 17 hereof, or (iii) modify the requirements as to eligibility for
participation in the Plan.

        (d)    Although the Committee may suspend or discontinue the Plan at any
time, all Qualified Options must be granted on or before March 29, 2005.

        19.    Continued Employment Not Presumed.   Nothing in this Plan or any
document describing it nor the grant of any Option shall give any Participant
the right to continue in the employment of the Corporation or affect the right
of the Corporation to terminate the employment of any such person with or
without cause.

        20.    Liability of the Corporation.   Neither the Corporation, its
directors, officers or employees or the Committee, nor any Subsidiary which is
in existence or hereafter comes into existence, shall be liable to any
Participant or other person if it is determined for any reason by the Internal
Revenue Service or any court having jurisdiction that any Qualified Option
granted hereunder does not qualify for tax treatment as an incentive stock
option under Section 422 of the Code.



5

--------------------------------------------------------------------------------



        21.    Governing Law.   THE PLAN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF STATE OF MINNESOTA AND THE UNITED STATES, AS
APPLICABLE, WITHOUT REFERENCE TO THE CONFLICT OF LAWS PROVISIONS THEREOF.

        22.    Severability of Provisions.   If any provision of this Plan is
determined to be invalid, illegal or unenforceable, such invalidity, illegality
or unenforceability shall not affect the remaining provisions of the Plan, but
such invalid, illegal or unenforceable provision shall be fully severable, and
the Plan shall be construed and enforced as if such provision had never been
inserted herein.



















6

--------------------------------------------------------------------------------